869 F.2d 595Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lindsay WILLIAMS, Jr., Plaintiff-Appellant,v.HARRIS-TEETER SUPERMARKETS, INC., Defendant-Appellee.
No. 87-3192.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 3, 1989.Decided:  Feb. 16, 1989.

Lindsay Williams, Jr., appellant pro se.
Paul Bradford Taylor, John Oliver Pollard (Blakeney, Alexander & Machen), for appellee.
Before K.K. HALL, JAMES DICKSON PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Lindsay Williams, Jr., appeals from the district court's judgment denying him relief under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Secs. 2000e et seq., and the Civil Rights Act of 1866, 42 U.S.C. Sec. 1981.  Upon review of the record presently before the Court, we find no error in the district court's determinations that Williams did not present sufficient evidence to create a question for the jury on his Sec. 1981 claim and that the defendant was entitled to judgment on the Title VII claim.


2
Accordingly, we affirm on the reasoning of the district court.  Williams v. Harris-Teeter Supermarkets, Inc., C/A No. 86-293 (W.D.N.C. Dec. 1, 1987).  We deny Williams the preparation of a transcript at Government expense because we do not find that this appeal presents a substantial question.  See 28 U.S.C. Sec. 753(f).  We dispense with oral argument since the record and the briefs filed with this Court indicate that oral argument would not significantly aid the decisional process.


3
AFFIRMED.